Title: Thomas Jefferson to Thomas Ladd, 20 August 1810
From: Jefferson, Thomas
To: Ladd, Thomas


          
            Sir
            Monticello Aug. 20. 10
          
           Your favor of the 8th was recieved on the 14th inst. and I now inclose you fifty Dollars, my portion of the fee for your report, with many thanks for your patient & candid attention to this case, and great satisfaction at the prospect of seeing it terminated in my time. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        